255 S.W.3d 477 (2007)
Wilfredo GONZALEZ-LORA, Petitioner
v.
CIRCUIT CLERK OF ST. FRANCIS COUNTY and Chief Judge, Circuit Court of St. Francis County, Respondents.
No. 07-170.
Supreme Court of Arkansas.
April 12, 2007.
Petitioner, pro se.
No response.
PER CURIAM.
Petitioner Wilfredo Gonzalez-Lora tendered to this court a petition for a "Writ of Supervisory Control," a pro se original action. After our clerk correctly declined to file the action without a certified record of the lower court proceedings, petitioner filed a motion for leave to proceed without the certified record. We treated the motion as a motion for rule on clerk and denied the motion. Gonzalez-Lora v. Circuit Clerk of St. Francis County, et al, 07-170 (Ark. Feb. 21, 2007) (per curiam). Now before us is petitioner's pro se motion asking that the material that he tendered with the petition for a writ of supervisory control be returned to him. He contends that the material consisted of original documents for which he has no duplicates.
*478 It is the policy of this court that all tendered material, or in appropriate instances a photocopy thereof, be retained in the case file. As petitioner avers that he does not have a photocopy of the material he tendered, we will permit the return of the material upon receipt from petitioner of the standard fee charged by our clerk of fifty cents per page for photocopying so that a copy can be retained.
Motion granted pending submission of fee for photocopying tendered material.